MERRIMAN S. SMITH, Judge,
dissenting.
The West Virginia workmen's compensation law does not classify tuberculosis as an injury. This is primarily the duty of the Legislature and is not a matter for court action. The orderly way to receive compensation for an injury is through the Legislature within the workmen’s compensation law and not by court action.
Responsible democratic government should be achieved through the legislative branch of the government and not through the judiciary.
Dr. Cashman assumed the risk of his employment and should have acquainted himself with the conditions at Hope-mont before accepting employment. He was undoubtedly familiar with the standards as prescribed by the American Medical Association.
*266I have the greatest sympathy and fully appreciate the plight our tubercular sanitoria are confronted with in securing physicians, surgeons, and nurses, and some legislative provision should be made for such employees when stricken with such dread disease while engaged in such a humanitarian work. Until such time as the Legislature sees fit to incorporate tuberculosis as an injury within the West Virginia workmen’s compensation law, the physicians, surgeons and nurses assume the risk of their employment.
The medical profession considers tuberculosis as an “accidental injury” and it should be so considered by the members of the Legislature.
TKe majority opinion presents a strong plea on behalf of an award for the claimant and it is with reluctance that I do not favor an award in this case.